DETAILED ACTION
	This action is in response to the Request for Continued Examination (RCE) filed 1/27/2022. Currently, claims 1-3, 5-9, 11-14, 16-18 and 20-23 are pending in the application. Claims 4, 10, 15, 19 and 24-36 are cancelled by Applicant. Claims 12-14, 16-18 and 20-23 are withdrawn are withdrawn and not examined at this point.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/27/2022 has been entered.
 
Response to Arguments
Applicant’s amendment to the abstract is sufficient to overcome the previous objection to the specification.
Applicant’s amendment to claim 6 is sufficient to overcome the previous rejection of claim 6 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Applicant's arguments filed 1/27/2022 have been fully considered but they are not persuasive. 
In response to Applicant’s argument that Holliday et al. does not teach that article containing copper comprises between 0.05 % to 4.5% copper by weight, the examiner notes that column 4, lines 16-26 of Holliday et al. teaches a textile case 18 being “made of copper-infused ‘Cupron’ yarns” and asserts that it would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to provide that article containing copper comprises between 0.05 % to 4.5% copper by weight, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. One having ordinary skill in the art would find it obvious that the content of copper by weight in the article containing copper could be varied in order to increase or decrease the therapeutic effect of the copper as desired. While Applicant argues that the general conditions of the present claims are not disclosed by Holliday et al., the examiner respectfully disagrees. As detailed below, Holliday et al. teaches the general conditions of a method utilizing an article containing copper. Consequently, varying the amount of said copper would have been obvious to one having ordinary skill in the art before the effective filing of the present invention.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the amount of copper included in the article is responsible for reducing, preventing or treating the sleep disorder) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holliday et al. (US 7,594,288).
In regards to claim 1, Holliday et al. teaches in the abstract, Figures 1, 3 and 4, column 1, lines 5-10 and 39 and column 4, lines 14-26 having a patient in need thereof sleep in proximity to or in contact with (the abstract teaches “a pillow for supporting the head of a user during sleep;” Figures 3 and 4 teach a patient sleeping directly on top of textile case 18; column 4, lines 14-15 teaches a patient “sleeping on the pillow 10;” column 1, lines 5-10 and 39 teach the pillow being used for mitigating snoring while sleeping) an article containing copper (textile case 18; column 4, lines 16-26 teaches the textile case 18 being “made of copper-infused ‘Cupron’ yarns”), thereby reducing, preventing or treating the sleep disorder (column 1, lines 5-10 and 39 teach the pillow being used for mitigating snoring while sleeping).
Holliday et al. does not teach that article containing copper comprises between 0.05 % to 4.5% copper by weight.
However, it would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to provide that article containing copper comprises between 0.05 % to 4.5% copper by weight, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. One having ordinary skill in the art would find it obvious that the content of copper by weight in the article containing copper could be varied in order to increase or decrease the therapeutic effect of the copper as desired.
In regards to claim 2, Holliday et al. teaches the method of claim 1. Holliday et al. teaches in the abstract and column 1, lines 5-10 and 39 that the sleep disorder is snoring or sleep apnea.
In regards to claim 3, Holliday et al. teaches the method of claim 1. Holliday et al. teaches in column 4, lines 23-24 that the article containing copper (textile case 18) is a fabric (column 4, lines 23-24 teaches that the textile case 18 is made of “textile fabrics made of copper-infused ‘Cupron’ yarns”) or a foam.
In regards to claim 5, Holliday et al. teaches the method of claim 1. Holliday et al. teaches in Figure 1 that the article containing copper (textile case 18) is a fabric (column 4, lines 23-24 teaches that the textile case 18 is made of “textile fabrics made of copper-infused ‘Cupron’ yarns”) and wherein the fabric (column 4, lines 23-24 teaches that the textile case 18 is made of “textile fabrics made of copper-infused ‘Cupron’ yarns”) includes a single layer (as shown in the annotated copy of Figure 1 provided below).

    PNG
    media_image1.png
    740
    659
    media_image1.png
    Greyscale

In regards to claim 6, Holliday et al. teaches the method of claim 1. Holliday et al. teaches in Figure 1 and column 4, lines 23-24 that the article containing copper (textile case 18) is a fabric (column 4, lines 23-24 teaches that the textile case 18 is made of “textile fabrics made of copper-infused ‘Cupron’ yarns”) and wherein the fabric (column 4, lines 23-24 teaches that the textile case 18 is made of “textile fabrics made of copper-infused ‘Cupron’ yarns”) includes 2 or more layers (as shown in the annotated copy of Figure 1 provided above), and wherein the copper is contained in at least one of the two or more layers (column 4, lines 23-24 teaches that the entire textile case 18 is made of “textile fabrics made of copper-infused ‘Cupron’ yarns” and therefore, all layers of the textile case 18 include the copper of the copper-infused “Cupron” yarns).
In regards to claim 9, Holliday et al. teaches the method of claim 1. Holliday et al. teaches in Figure 1 and column 4, lines 23-24 that the article containing copper (textile case 18) is a fabric (column 4, lines 23-24 teaches that the textile case 18 is made of “textile fabrics made of copper-infused ‘Cupron’ yarns”) and wherein the fabric (column 4, lines 23-24 teaches that the textile case 18 is made of “textile fabrics made of copper-infused ‘Cupron’ yarns”) is selected from a sheet, top of the bed product (inasmuch as the textile case 18 is understood to be positioned on top of a bed in use), mattress and mattress covers, removable mattress toppers, pillow cases, pillow shell, pillow fill, blanket and blanket fill, fitted and loose sheets for bedding, mattress pads, chair liners, clothing, towels or sleeping bag.

Claims 1, 7 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2017/0087050).
In regards to claim 1, Lee teaches in Figures 2A-2F, 7A and 7B, [0033] and [0038] having a patient in need thereof sleep in proximity to or in contact with ([0038] teaches “application of the input and output device 49 on a forehead 50 of a subject for management of snoring, sleep apnea and hypoxia during sleep;” Figures 7A and 7B additionally show the input and output device 49 being positioned on the subject while sleeping) an article containing copper (input and output device 49; [0033] teaches that the input and output device includes wherein an “upper surface of the lower panel 3 is treated with a metallic ink containing a particulated metal such as copper”), thereby reducing, preventing or treating the sleep disorder ([0038] teaches “application of the input and output device 49 on a forehead 50 of a subject for management of snoring, sleep apnea and hypoxia during sleep”).
Lee does not teach that article containing copper comprises between 0.05 % to 4.5% copper by weight.
However, it would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to provide that article containing copper comprises between 0.05 % to 4.5% copper by weight, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. One having ordinary skill in the art would find it obvious that the content of copper by weight in the article containing copper could be varied in order to increase or decrease the effect of the copper as desired.
In regards to claim 7, Lee teaches the method of claim 1. Lee teaches in Figures 1-2F and [0032-0033] that the article containing copper (input and output device 49; [0033] teaches that the input and output device includes wherein an “upper surface of the lower panel 3 is treated with a metallic ink containing a particulated metal such as copper”) is a fabric ([0032] teaches that “the input and output device is configured in a thin flexible multi-layered rectangular panel;” “fabric” is defined “what something is made from;” see definition attached) and wherein the fabric ([0032] teaches that “the input and output device is configured in a thin flexible multi-layered rectangular panel;” “fabric” is defined “what something is made from;” see definition attached) includes 3 or more layers (as shown by the layers taught in Figures 2A-2F), the three or more layers including a face layer (lower panel 3), an inlay (mid panel 2) and a back layer (upper panel 1), and wherein the copper is contained in ([0033] teaches that the lower panel 3 includes copper) at least one of the face layer (lower panel 3), the inlay (mid panel 2) layer and the back layer (upper panel 1).
In regards to claim 11, Lee teaches the method of claim 1. Lee teaches in [0033] that the copper is in metallic form ([0033] teaches the copper being a “metal”), salts or ionic form, wherein the metallic form includes particulates ([0033] teaches the copper being a “particulated metal”). 
Lee does not teach that the metallic form includes alloys and oxides.
However, it would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to provide that the metallic form includes alloys and oxides, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holliday et al. (US 7,594,288) in view of Ivester et al. (US 5,299,335).
In regards to claim 8, Holliday et al. teaches the method of claim 1. Holliday et al. teaches in Figures 3 and 4 and column 4, lines 23-24 that the article containing copper (textile case 18) is a fabric (column 4, lines 23-24 teaches that the textile case 18 is made of “textile fabrics made of copper-infused ‘Cupron’ yarns”) and wherein the fabric (column 4, lines 23-24 teaches that the textile case 18 is made of “textile fabrics made of copper-infused ‘Cupron’ yarns”) is a fabric for covering a mattress (as shown in Figures 3 and 4, the textile case 18 encloses a pillow that is positioned on a sleeping surface, which is understood to be a mattress).
Holliday et al. does not teach that the fabric is a ticking fabric.
However, Ivester et al. teaches in column 3, lines 64-65 an analogous device (“ticking 47, covering a generally rectangularly shaped pillow”) where the fabric is a ticking fabric (ticking 47).
It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify the fabric containing copper used in the method of Holliday et al. to be a ticking fabric as taught by Ivester et al. because this element is known to be a fabric that is “commonly” used in the art, as Ivester et al. teaches in column 3, lines 64-65. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA H FISHER whose telephone number is (571)270-7033. The examiner can normally be reached M-TH 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on (571) 270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA HICKS FISHER/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        2/8/2022